Title: To Thomas Jefferson from Ga., Citizens of Wilkes County, 1 November 1806
From: Wilkes County, Ga., Citizens of
To: Jefferson, Thomas


                        
                            
                        Sir,
                     
                        1 Nov. 1806
                     
                        
                        Sensibly feeling the advantages of a well regulated government, and humbly submitting ourselves to the same, We are happy in announcing our joy upon having the opportunity of thus addressing you; and hope, amongst the many supplications for the exercise of your mercy, you will give the following a perusal.
                  The memorial of Jacob Ray sheweth, that he is confin’d within a Penitentiary-house for being convicted of passing counterfeit Bank-bills—How far the certainty of said accusation ought to be credited we leave your honor to adjudge. As true men, it only concerns us to give a concise detail of his character and standing at home, with the general opinion of all his nearest neighbours.
                  Partial vice in all nations has been too much us’d instead of temporal Virtue—. Such has been the unhappy lot of our confin’d country-man—. He has too often join’d his luck with the unfortunate gamester—(A vice too much sanctioned by fashion in his time and place) But as to honesty, (in our acceptation of the idea) Punctuality, hospitality, benevolence and humanity, none was his rivals … Morality, we cannot enumerate: It has to be observ’d he never was heard swear an oath, nor in the least backward to promote any religious institution—In fine, his appearance again in the neighbourhood would be truly pleasing to all his acquaintances; and if it is in your power, without sacrificing that trust you are bound to support, We do presume Sir, there is no greater object of pity than our unfortunate fellow-fallible: Jacob Ray.
                  The first column contains the names of those who are personally acquainted with JR (excluding his relations) in his own neighbourhood—; The second, the names of those who are acquainted with him from Character; and the third the names of those who rely on those who are personally & characteristically acquainted with him: All of whom concur in prayer for his deliberation &c. &c.—
                        
                            
                        William Luckett J.P.
                     [and 72 other signatures]
                        
                    